UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4774

KEVIN D. TINSLEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-93-266)

Argued: April 8, 1999

Decided: September 3, 1999

Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Hunt Lee Charach, Federal Public Defender, Charleston,
West Virginia, for Appellant. John J. Frail, Assistant United States
Attorney, Charleston, West Virginia, for Appellee. ON BRIEF:
Rebecca A. Betts, United States Attorney, Charleston, West Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kevin D. Tinsley ("Tinsley") appeals from an order revoking his
term of supervised release and imposing a revocation sentence of
twenty-four months imprisonment. The district court found that Tins-
ley violated a condition of his supervised release when he was
expelled from a halfway house known as Bannum Place.

Bannum Place expelled Tinsley for his repeated violations of the
facility's rules of conduct. At a revocation hearing before the district
court, the director of Bannum Place described these violations, which
included Tinsley's verbal abuse of facility staff and his failure to
remain employed, his failure to attend drug treatment aftercare meet-
ings, and his failure to abide by the Bannum Place curfew.

On appeal Tinsley does not dispute the state's evidence of these
violations; he claims only that he was denied due process when Ban-
num Place did not afford him a pre-discharge hearing. The facility's
director testified that Bannum Place holds such hearings only to sat-
isfy Bureau of Prisons regulations. Because the court, not the Bureau
of Prisons, originally sent Tinsley to Bannum Place, the director con-
cluded that no pre-discharge hearing was required in Tinsley's case.

To the contrary, evidence in the record tends to support Tinsley's
claim that the facility has promised all Bannum Place residents a pre-
discharge hearing. Yet in Tinsley's case any procedural defect created
by the failure of Bannum Place to conduct such a hearing is of no
constitutional significance.

Constitutional due process requires that prior to revocation of his
supervised release, Tinsley must have received the following:
advance notice of the disciplinary charges; a hearing with the oppor-
tunity to call witnesses and present evidence; and a written statement

                    2
of the factfinder's basis for imposing disciplinary action. See
Morrissey v. Brewer, 408 U.S. 471, 489 (1972) (articulating the mini-
mum due process requirements for revocation of parole). See also
Wolff v. McDonnell, 418 U.S. 539, 563-567 (1974) (establishing mini-
mum due process standards for the revocation of good-time credits).*

Tinsley received all of the process that he was due under the cir-
cumstances. The record indicates that Bannum Place staff placed Tin-
sley on notice that he could be discharged for repeated violations and
provided him with advance notice of his discharge on the day it
occurred. In his summons to district court for a revocation hearing
Tinsley was given notice of the specific charge against him --
namely, that he had been expelled from Bannum Place and was there-
fore in violation of a term of his supervised release.

At the revocation hearing the district court provided Tinsley with
an opportunity to contest the basis for his discharge, to present evi-
dence on his own behalf, and to cross-examine the director of Ban-
num Place, who had testified for the state. The transcript of this
hearing contains a written explanation of the evidence upon which the
district court relied and the basis for the court's revocation of Tins-
ley's supervised release. This written record was sufficient to allow
Tinsley to prepare an appeal of the court's decision.

Finding no due process violation in this case, we affirm the deci-
sion of the district court.

AFFIRMED
_________________________________________________________________
*Whether revocation of Tinsley's supervised release is analogized to
the revocation of parole in Morrissey or to the revocation of good-time
credits in Wolf, the result is the same: under either test, Tinsley received
adequate due process.

                    3